Citation Nr: 0816612	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-29 031	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for diabetes mellitus to 
include as due to exposure to Agent Orange.  

2. Entitlement to service connection for peripheral 
neuropathy to include as due to exposure to Agent Orange.  

3. Entitlement to service connection for a skin disability to 
include as due to exposure to Agent Orange.  

4. Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD
J. Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1966 to March 1970.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in August 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO)

In April 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in record. 

On the claims of service connection for diabetes mellitus, 
peripheral neuropathy, and a skin disability to include as 
due to exposure to Agent Orange, the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006), reversed a decision of the Board that 
had denied service connection for disabilities claimed as a 
result of exposure to Agent Orange.  The United States 
Department of Veterans Affairs disagrees with the Court's 
decision in Haas and appealed the Haas decision to the United 
States Court of Appeals for the Federal Circuit. To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on a court holding that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas. The specific claims affected by the 
stay include those based on herbicide exposure in which the 
only evidence of exposure is receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  Once 
a final decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed, including 
this one, will be resumed.
 
The claim of service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The veteran has identified as in-service stressors 
contributing to the diagnosis of post-traumatic stress 
disorder enemy and civilian casualties in the waters off the 
coast of Vietnam in the vicinity of his ship as well as enemy 
casualties, resulting from his ship's inland naval 
bombardment. 

The record contains diagnosis of post-traumatic stress 
disorder. 

As the veteran has identified his ship, the location of the 
ship, and the time period the ship was off the coast of 
Vietnam, further evidentiary development is needed. 

Accordingly under the duty to assist, the claim is REMANDED 
for the following action:

1. Request from the proper Federal 
custodian the ship's log and the ship's 
history of the USS PICKING (DD-685) for 
the period from February 1967 to August 
1968 for supporting evidence of 
bombardment of enemy positions in North 
and South Vietnam and naval gunfire 
support, while off the coast of South 
Vietnam.

2. After the response from the Federal 
custodian, determine whether there is 
credible supporting evidence of any in-
service stressor and, if there is 
credible supporting evidence of any in-
service stressor, schedule the veteran 
for VA psychiatric examination to 
determine whether the veteran has post-
traumatic stress disorder due to the 
verified in-service stressor.

3. After the above is completed, 
adjudicate the claim. If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


